Name: Regulation (EEC) No 878/69 of the Commission of 12 May 1969 amending Regulation (EEC) No 837/68 on detailed rules for the application of levies on sugar
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  foodstuff
 Date Published: nan

 216 Official Journal of the European Communities 13.5.69 Official Journal of the European Communities No L 114/9 REGULATION (EEC) No 878/69 OF THE COMMISSION of 12 May 1969 amending Regulation (EEC) No 837/68 on detailed rules for the application of levies on sugar subparagraph of that Article if that levy differs by a minimum of 0-40 units of account from that arithmetic mean ; Whereas the purpose of this provision, namely to follow market trends as closely as possible when the basic amount is being fixed, can best be attained by using the levy applicable to white sugar on the day on which the basic amount is fixed rather than that applicable on the day before such fixing; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar; HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organisation of the market in sugar, as amended by Regulation (EEC) No 2100/68 ,2 and in particular Article 14 (6) thereof; Whereas the second sentence of the second subparagraph of Article 7 (2 ) of Commission Regulation (EEC) No 837/683 of 28 June 1968 on detailed rules for the application of levies on sugar prescribes that the dry matter content for calculating the levy on the products set out in Article 1 ( 1 ) (d) of Regulation No 1109/67/EEC shall be determined for syrups and honey substitutes according to the specific gravity of the solution diluted in a proportion of 1 to 1 by weight and, for solid products, by drying; Whereas this provision has proved to be inadequate since it prescribes no method of calculation for products other than syrups, honey substitutes and solid products ; whereas it is therefore necessary to prescribe that the dry matter content of non-solid products should be determined according to the specific gravity of the dilute solution; Whereas the second subparagraph of paragraph 4 of the same Article stipulates that, for the purpose of calculating the basic amount of the levy on the products listed in Article 1 ( 1 ) (d) of Regulation No 1109/67/EEC, the levy applicable to white sugar on the day before the basic amount is fixed shall be substituted for the arithmetic mean defined in the first Article 1 The following shall be substituted for the second sentence of the second subparagraph of Article 7 (2) of Regulation (EEC) No 837/68 : 'The dry matter content shall be determined according to the specific gravity of the solution diluted in a proportion of 1 to 1 by weight and, for solid products, by drying.' Article 2 The word 'of' shall be substituted for the word 'preceding' in the second subparagraph of Article 7 (4). Article 3 1 OJ No 308 , 18.12.1967, p. 1 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 2 OJ No L 309 , 24.12.1968 , p . 4 . 3 OLNo L 151, 30.6.1968, p. 42. Official Journal of the European Communities 217 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 May 1969 . For the Commission The President Jean REY